Citation Nr: 1520136	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  09-48 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from December 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for posttraumatic stress disorder (PTSD), and assigned a 30 percent rating effective April 18, 2005.

In June 2012, the Board remanded the claim for a higher evaluation for PTSD for further evidentiary development.  Subsequently, in December 2012, the Appeals Management Center (AMC) increased the evaluation for PTSD from 30 percent to 70 percent, effective July 12, 2012.  

In October 2013, the Board granted an initial rating of 50 percent for PTSD prior to July 12, 2012 and denied a rating in excess of 70 percent from July 12, 2012.  In that decision, the Board noted that while the issue of entitlement to individual unemployability was not certified for appeal, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board further found that the evidence raised the issue of entitlement to a TDIU and remanded that claim for additional development.  The requested development has been completed, and the claim is properly before the Board for adjudication.

The December 2014 supplemental statement of the case (SSOC) included consideration of increased evaluations for PTSD, right knee degenerative joint disease, right knee status post meniscectomy, and hearing loss.  These issues were certified to the Board in January 2015.  However, these issues were not on appeal in December 2014 and were included in the SSOC and certified to the Board in error.  The certification of issues to the Board is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of issues.  38 C.F.R. § 19.35 (2014).  Since these issues are not properly on appeal, the Board is not considering them herein.




FINDINGS OF FACT

The Veteran's service-connected disabilities have precluded him from securing or following a substantially gainful occupation for the entire period on appeal.


CONCLUSION OF LAW

The criteria for a grant of TDIU for the entire claims period have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014). 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).

Effective April 18, 2005, service connection was in effect for PTSD, evaluated as 50 percent disabling; right knee degenerative joint disease, evaluated as 20 percent disabling, right knee status post meniscectomy, evaluated as 20 percent disabling; hearing loss, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; and chloracne, evaluated as noncompensable.  The combined evaluation as of April 18, 2005 was 70 percent.  Subsequently, the evaluation for PTSD was increased to 70 percent effective July 12, 2012 and the evaluation for hearing loss was increased to 20 percent effective November 11, 2014.  Service connection is also now in effect for coronary artery disease, with a 100 percent evaluation as of February 3, 2011 and a 30 percent evaluation as of June 1, 2011, and for diabetes mellitus, type II, as of February 14, 2011 with an evaluation of 20 percent.  The combined evaluation was 100 percent as of February 3, 2011 and has been 90 percent since June 1, 2011.  Thus, the Veteran met the threshold schedular requirements for an award of TDIU benefits under 38 C.F.R. § 4.16(a) for the entire claims period because his combined evaluation has been at least 70 percent and an individual disability has been rated at least 40 percent.

At May 2009 VA mental health treatment the Veteran reported that he had last worked in 2000.  The Veteran had a VA PTSD examination in August 2007.  The examiner felt that the Veteran had an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to the signs and symptoms of PTSD but that he would generally show satisfactory functioning were it not for his physical medical conditions.  It was noted that the Veteran could either become excessively angry in an uncontrolled manner or would withdraw from a stressful situation.  The Veteran had VA inpatient treatment from July 2008 to August 2008 after being increasingly depressed.  He had problems with concentration, sleep, indecisiveness, lack of energy, and a feeling that he could not go on.  The Veteran had had several panic attacks in the week before admission and was feeling desperate.

The Veteran had a VA examination in October 2009 at which he reported working part time sorting corn seed.  It was seasonal work that lasted four to six weeks a year, and he worked four to eight hours a day.  The Board notes that due to the limited hours and duration, this does not constitute substantial gainful activity.  See 38 C.F.R. § 4.16.  The Veteran said that he left his last job, which was loading furniture, in 2002 because of knee problems.  The examiner felt that as a result of PTSD the Veteran would have occasional decrease in work efficiency within a context of generally satisfactory functioning.  At October 2009 VA treatment the Veteran reported flashbacks and occasional nightmares.

A July 2012 VA PTSD examiner felt that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational or other important areas of functioning.  The Veteran had difficulty adapting to stressful circumstances, including work or work like settings.  In February 2014 the Veteran had a VA examination for his right knee.  The examiner felt that the knee prevented the Veteran from being able to do jobs involving kneeling, squatting, crouching, or walking for greater than a third of a shift.  A February 2014 examiner felt that the ischemic heart disease limited the Veteran to light duty work.  A November 2014 VA examiner noted that the Veteran could walk for a quarter of a mile before the knee would start to bother him.  The examiner felt that the heart condition limited the Veteran to light duty or sedentary work.  The Veteran had an examination for his right knee, and the examiner felt that it limited him to performing light duty and/or sedentary work.  Due to knee pain, the Veteran would not be able to crouch, squat, or walk for a prolonged period.  The Veteran also had a VA examination for PTSD in November 2014.  He reported having arguments and fights at work in the past.  The Veteran lived alone and had nearly no activities outside of home.  The examiner felt that the Veteran had the mental capacity to secure and sustain gainful employment under modified conditions and that the level of psychiatric functional impairment was serious.

The Veteran has a high school education and his past jobs involved physical labor, such as working in construction and for a furniture moving business.  The opinions of the VA examiners and treatment records indicate that he can no longer perform physical labor and that his ability to concentrate and interact with others is limited.  Therefore, the record shows that service-connected disabilities prevent the Veteran from securing or following a substantially gainful occupation.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that the evidence shows the criteria for an award of TDIU benefits are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Subject to the law and regulations governing payment of monetary benefits, TDIU is granted for the entire claims period.




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


